ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_04_FR.txt. 105

OPINION DISSIDENTE DE M. KRYLOV

I. Analyse de la demande d'avis du 22 octobre 1049.

J'apprécie l'intention de la Cour de souligner dans l’avis qu’elle
n'est pas appelée à trancher le problème si la Bulgarie, la Hongrie
et la Roumanie ont exécuté les clauses des traités de paix relatives
aux droits de l’homme et libertés fondamentales.

Mais je dois constater que la seconde question de la demande
d’avis.a pour but d'obtenir la réponse de la Cour sur le point
suivant : les Gouvernements de la Bulgarie, de la Hongrie et
de la Roumanie sont-ils tenus « d'exécuter les clauses des articles
mentionnés à la question I? »

Quant à la question I, elle énumére, non seulement l’article 36
du traité de paix avec la Bulgarie et les articles respectifs des
deux autres traités, mais aussi l’article 2 des traités avec la
Bulgarie et la Hongrie, et l’article 3 du traité de paix avec la
Roumanie.

Il ressort donc du texte de ces deux questions que l’Assemblée
générale a donné pour tâche à la Cour d'examiner les contes-
tations surgies non seulement à propos des articles dits d’« exécu-
tion», mais aussi des articles 2 et 3 des traités susmentionnés,
articles qui garantissent les droits de l’homme et les libertés
fondamentales.

Cette pensée prend plus de force encore si Pon se reporte aux
«considérants » de la résolution de l’Assemblée générale du
22 octobre 1949. Le premier considérant cite déjà l’article 55 de la
Charte, qui favorise le respect universel et effectif des droits de
l’homme et des libertés fondamentales. Les clauses suivantes de la
résolution montrent de manière évidente que l’Assemblée générale
a «le profond souci » des « accusations » qui ont leur origine dans
la violation prétendue des droits de l’homme et des libertés fonda-
mentales dans les trois États susmentionnés.

Les débats devant la Cour ont mis en relief la volonté des
Gouvernements du Royaume-Uni, et des Etats-Unis, d’examiner
la réglementation des droits de l’homme par les trois Etats de
la démocratie populaire (voir en particulier le point 3 des « conclu-
sions formelles » du représentant du Royaume-Uni).

La Cour elle-méme constate dans l’avis présent qu’elle a devant
elle «les différends .... relatifs à l'exécution ou à la non-exécution
des obligations prévues dans les articles qui traitent des droits
de l'homme et des libertés fondamentales ».

Dans ces conditions, je ne puis partager l'opinion de la Cour
suivant laquelle la position juridique de la Bulgarie, de la Hongrie
et de la Roumanie « ne saurait à aucun degré être compromise »
par les réponses que la Cour a décidé de donner, et l’avis «ne préjuge
aucunement » Ja solution des contestations actuelles.

44
106 OPINION DISSIDENTE DE M. KRYLOV

Il. La nature juridique des avis consultatifs et les deux types d'avis.

Ne voyant que la surface des choses et se bornant à l’analyse
dogmatique des textes statutaires et réglementaires de la Cour,
on est enclin à trouver une différence profonde entre la compétence
de la Cour en matière contentieuse et sa fonction consultative.

Je ne conteste nullement l'existence de cette différence. Mais,
comme on le verra tout à l'heure, il ne faut pas la surestimer.
I convient de prendre en considération la tendance au rapproche-
ment entre les deux fonctions de la Cour — la fonction juridiction-
nelle et la fonction consultative. On peut constater ce rapprochement
progressif, relevé par plusieurs écrivains éminents (par exemple,
M. Charles De Visscher, Recueil des Cours de l’Académie de Droit
international, 1920, t. 26), en étudiant l’activité de la Cour perma-
nente de Justice internationale.

Je parlerai un peu plus loin de l’Avis n° 5 de la Cour permanente
de Justice internationale sur la question du statut de la Carélie
orientale. Il me faut cependant citer dès maintenant une des
affirmations de la Cour que l’on trouve dans le texte de cet avis.

« La Cour, étant une Cour de Justice, ne peut pas se départir
des règles essentielles qui dirigent son activité de tribunal, même
lorsqu'elle donne des avis consultatifs. »

Cette affirmation de principe fut ensuite reproduite et consacrée
dans le Statut et le Règlement de la Cour permanente de 1936,
ainsi que dans le Statut et le Règlement de la présente Cour.

L'article 68 du Statut actuel déclare que: « Dans l’exercice de
ses attributions consultatives, la Cour s’inspirera .... des dispo-
sitions du présent Statut qui s'appliquent en matière contentieuse. »
Le même article ajoute: «dans la mesure où elle les reconnaît
applicables ». Ce membre de phrase se comprend parfaitement,
mais il n’altère pas la signification du principe énoncé dans cet
article.

L'article 82 du Règlement paraphrase la disposition susmen-
tionnée de l’article 68 du Statut et y ajoute la disposition suivante :

«.... à cet effet, elle [la Cour] recherche javant tout si la demande
d'avis consultatif a trait ou non à une question juridique actuelle-
ment pendante entre deux ou plusieurs Etats ».

Je constate donc qu'il y a deux types d'avis consultatifs :

1) les avis qui n’ont pas trait à une question juridique actuel-
lement pendante entre deux où plusieurs Etats ;

2) les avis qui ont trait à une telle question.

Ce sont ces derniers avis dont parle l’article 83 du Règlement
de la Cour.

Aux termes de cet article, si l'avis consultatif est demandé au
sujet d’une question juridique « actuellement pendante entre deux
ou plusieurs Etats», la Cour doit appliquer l'article 31 du Statut

45
107 OPINION DISSIDENTE DE M. KRYLOV

de la Cour instituant les juges ad hoc, ainsi que les dispositions
respectives du Règlement de la Cour.

On doit caractériser les États visés par l’article 83 du Règlement
comme des Etats divisés par l'existence d’une question juridique
«actuellement pendante entre eux », c’est-à-dire comme des États
intéressés à la décision que la Cour va prendre à ce sujet. Ce ne
sont pas précisément des Etats-parties comme on en rencontre
dans une affaire contentieuse. : |

On peut simplement nommer ces États, les Etats intéressés.
C’est pourquoi l’article 83 donne à ces Etats le droit de désigner
le juge. Cette dernière disposition présuppose comme conséquence
de la désignation par cet Etat du juge ad hoc, que l’État intéressé
consente à participer à l'élaboration de l'avis.

Quant aux avis qui n’ont pas trait à une question juridique
actuellement pendante entre les Etats, la Cour peut les donner
sans avoir à obtenir le consentement d’un État quelconque. En
règle générale, ces demandes d’avis portent sur des questions
générales qui ne peuvent léser les droits d’un Etat. Si un Etat
quelconque se présente devant la Cour dans une affaire de cette
nature, c’est afin d’aider la Cour, de lui fournir les renseignements
nécessaires, etc. Dans ce cas, l’État ne se présente pas en qualité
de « partie », mais comme «informateur » de la Cour.

i] faut constater et même souligner lexistence de ces deux
types d’avis: l’un dans lequel l’État est un simple informateur,
et l’autre dans lequel la position de l’État se rapproche de la
position de l’État-partie dans une affaire contentieuse.

En ignorant cette distinction, en oubliant la nature vraie de
la position de l’État dont le consentement est nécessaire pour
permettre à la Cour d'examiner l'affaire et de donnei un avis
consultatif, on peut fausser l'administration de la justice inter-
nationale, «introduire sans le dire, d’une manière en quelque
sorte subreptice », une réponse à la demande d’avis qui équivaudrait
à la décision dans le cas de la juridiction obligatoire (comparer
l'opinion de sept juges dans le Recueil des Arrêts, Avis consultatifs
et Ordonnances de la Cour 1947-1948, p. 32). Autrement dit, on
pourrait qualifier la demande d'avis de substitut de la requête
dans l'affaire judiciaire.

Pareille manière de procéder de la part de la Cour pourrait être
comparée à un détournement de pouvoir, ainsi que l’a judicieuse-
ment fait remarquer le juge Azevedo dans son opinion individuelle
du 28 mai 1948, où il qualifie une telle conduite de détournement,
de travestissement, etc. (le même Recueil, p. 73).

Ill. Caraclère de la demande d'avis du 22 octobre 1949.

Le caractère de la présente demande d’avis ne soulève pas le
moindre doute.

Deux États — les États-Unis et le Royaume-Uni — se sont
présentés devant la Cour pour soutenir «les graves accusations »
contre la Bulgarie, la Hongrie et la Roumanie qui ont été soulevées

46
108 OPINION DISSIDENTE DE M. KRYLOV

et discutées au cours de deux sessions de l’Assemblée générale.

 

Les trois États «accusés » — la Bulgarie, la Hongrie et la Rou-
manie — n'ont pas participé à la discussion devant l’Assemblée
générale et refusent de prendre la moindre part à l’examen de
la demande d'avis de la Cour.

Il s'ensuit qu’il y a «une question juridique actuellement
pendante » entre les cinq États. Il n’est pas sans intérêt de noter
que le représentant du Royaume-Uni a terminé son discours
devant la Cour par des « conclusions formelles » comme dans une
affaire contentieuse.

A mon point de vue, la demande d’avis présente doit être
traitée — dans la mesure appropriée — comme une affaire se
rapprochant d’une affaire contentieuse.

Je pense que Ja Cour ne pourrait exercer sa fonction consultative
dans cette affaire qu’à condition d’obtenir le consentement exprès
de tous les États intéressés, y compris la Bulgarie, la Hongrie et
la Roumanie.

Cela ressort du sens général des textes susmentionnés et en
particulier du principe établi par la Cour permanente de Justice
internationale, le 23 juillet 31923.

IV. Le principe établi dans Vaffaire de la Carélie orientale et
l'insuffisance des arguments évoqués contre ce principe.

Je voudrais maintenant analyser les arguments pour lesquels
la Cour permanente a refusé de donner son avis dans l’affaire
de la Carélie orientale (Avis n° 5).

Le Conseil de la Société des Nations avait demandé à la Cour
permanente de donner un avis sur la question suivante : « Existe-t-il
des engagements d’ordre international obligeant la Russie vis-a-vis
de la Finlande à l’exécution des dispositions du traité de paix
signé à Yourief le 14 octobre 1920 ? »

La Cour permanente, dans son avis, est arrivée à la constatation
qu'il existait «un différend actuellement né entre la Finlande et
la Russie ».

En développant son argumentation, la Cour permanente souligne
que le principe de l’indépendance des États est à la base même
du droit international.

«Il est bien établi en droit international qu'aucun État ne
saurait être obligé de soumettre ses différends avec les autres
Etats soit à la médiation, soit à l'arbitrage, soit enfin à n’importe
quel procédé de solution pacifique, sans son consentement. »
(Publications de la C. P. J..I., Série B, Avis n° 5, p. 27.)

Constatant que le consentement de la Russie n’a jamais été
donné, la Cour a déclaré qu'elle «se voit dans l'impossibilité
d'exprimer un avis sur un différend de cet ordre» (p. 28).

« La Cour se rend compte qu’elle n’est pas invitée à trancher un
différend, mais à donner un avis consultatif. Cependant, cette

47
109 OPINION DISSIDENTE DE M. KRYLOV

circonstance ne modifie pas essentiellement les considérations
ci-dessus. La question posée à la Cour n’est pas de droit abstrait,
mais concerne directement le point essentiel du conflit entre la
Finlande et la Russie...» (Pp. 28-29.)

Et la Cour conclut :

« Répondre à la question équivaudrait en substance à trancher
un différend entre les parties. La Cour, étant une Cour de Justice,
ne peut pas se départir des règles essentielles qui dirigent son
activité de tribunal, même lorsqu'elle donne des avis consultatifs. »
(P. 29.)

A mon avis, les raisons développées par la Cour permanente
doivent être suivies dans l'affaire présente. Le résultat doit être
le refus de donner l'avis demandé. Le principe de l’indépendance
des États est un des principes qui gouvernent les relations inter-
nationales. I] est confirmé par l'article 2, paragraphe 1, de la
Charte des Nations Unies, qui énonce le principe de l'égalité
souveraine des États.

Les arguments en sens contraire ne me convainquent pas;
nous allons les passer en revue.

1} On a d’abord essayé de soutenir que le refus de la Cour
permanente de donner la réponse dans l'affaire de la Carélie
orientale était motivé par des difficultés pratiques, le manque
de documentation, etc. Il n’en est rien. Comme on le voit par
l'examen du texte même de l'avis, le refus de la Cour permanente
est un refus de principe et non de simple opportunité. La Cour
permanente a inauguré dans cet avis une tendance dans le
développement des avis consultatifs, tendance démontrée plus
haut sous le titre IT. La Cour a montré que le consentement
de l'État intéressé est nécessaire pour qu’on puisse donner
un avis consultatif dans les cas où la Cour a à résoudre une
question juridique «actuellement pendante» entre des États.
La Cour a donc énoncé ici un principe dont la signification est
capitale, et c’est en vain que l’on essaye de faire de cette
décision de principe une décision d'opportunité.

2) On a prétendu que la Cour, attendu que la demande d'avis
émane de l’Assemblée générale, est tenue, en sa qualité d’organe
principal judiciaire des Nations Unies, de donner une réponse à
cette demande. On a même laissé entendre que cette Cour jouit
d’une autonomie plus réduite que la Cour permanente.

Je tiens à réfuter cette dernière idée. C’est à la séance de la
Commission juridique, à Dumbarton Oaks, sous la présidence de
M. Hackworth, que ce dernier a posé à la délégation soviétique
la question suivante: La participation à la Charte aura-t-elle
aussi pour résultat la participation au Statut de la Cour? La
réponse affirmative à cette question et l’entente mutuelle sur
cette question ont eu pour conséquence la disposition de l’article 93
de la Charte —-‘« tous les Membres des Nations Unies sont ipso
facto parties au Statut de la Cour ». Mais ceci n’implique aucune-

48
110 OPINION DISSIDENTE DE M. KRYLOV

ment que la Cour soit moins indépendante que ne l'était la Cour
permanente, et qu’elle soit obligée de répondre à la demande
de l’Assemblée générale.

Cette idée est en outre réfutée, comme il est dit dans Tavis
présent de la Cour, par le texte même de l’article 65 du Statut
de la Cour.

La thèse suivant laquelle la Cour a l'obligation de répondre à
la demande d’avis n’est pas nouvelle. Elle a été présentée il y a
trente ans par les critiques de l'avis de la Cour permanente sur
la question de la Carélie orientale. Tel était le cas, par exemple,
de M. Strupp (La question carélienne et le droit des gens, 1024).
Mais cette thèse va à l'encontre de la substance même de l'organe
judiciaire dont l'indépendance doit être garantie.

Il est bon d'ajouter que la Cour a et peut avoir, parties à son
Statut, des États qui ne sont pas membres des Nations Unies.
Ce fait souligne encore l'indépendance de la Cour, et sa situation
particulière comme organe des Nations Unies.

La Cour a sans doute le devoir de discuter, d'analyser la demande
d'avis, etc., mais elle n’est pas tenue de donner une réponse
(cf. les remarques de M. Hackworth: Hearings before the Committee
on Foreign Relations of the Senate of the United States, p. 336).

3) On a déclaré que la question de la Carélie orientale posait
devant la Cour permanente la question du fond, tandis que dans
l’affaire présente la Cour n’est saisie que de la question en quelque
sorte procédurale ou, pour mieux dire, préalable, préliminaire.

Je ne puis partager ce point de vue.

Dans les deux cas, dans l'affaire de la Carélie orientale et dans
le cas présent, la Cour a à trancher la question de l'interprétation
d’un traité international.

Dans le cas présent, la Cour est appelée à examiner les disposi-
tions des traités avec la Bulgarie, la Hongrie et la Roumanie sur
les droits de l’homme et les libertés fondamentales, ainsi que les
articles dits d'exécution de ces traités (voir ci-dessus sous le titre I).

La réponse de la Cour aura une influence profonde sur le dévelop-
pement ultérieur de cette affaire. Cette réponse peut être utilisée
dans un but politique — qui est de compromettre les États de
la démocratie populaire.

4) On a affirmé que le fait que la Bulgarie, la Hongrie et la
Roumanie ne soient pas membres des Nations Unies n’est pas
pertinent. Telle n’est pas mon opinion. Dans le cas de la Carélie
orientale, c'était la Russie qui n’était pas, en 1923, membre de la
Société des Nations. Dans le cas présent, les trois États — la
Bulgarie, la Hongrie et la Roumanie — ne sont pas membres des
Nations Unies, ils n’ont pas été admis dans cette Organisation.
Donc, les arguments de la Cour permanente fondés sur le fait que
la Russie n’était pas membre de la Société des Nations conservent
toute leur valeur dans le cas présent.

49
TITI OPINION DISSIDENTE DE M. KRYLOV

5) On a souligné que la Charte ne prévoit pas expressément que
le consentement de l’État intéressé soit nécessaire pour que la
demande d'avis puisse être adressée à la Cour par un organe quel-
conque des Nations Unies. Cela est vrai, sans doute. Mais cela
s'explique par le fait que la Charte a en vue dans l’article 96 une
demande d'avis sur une question juridique qui n’a de rapport direct
avec aucun État. L'article 96 ne prévoit pas le cas d’une question
«actuellement pendante » entre plusieurs Etats. Dans l'affaire
actuelle, nous nous trouvons en présence d’une telle question.

Pour les raisons développées plus haut, je pense que le consente-
ment des Etats intéressés est nécessaire dans le cas présent et que
la Cour n'a qu’à suivre le principe énoncé dans l'affaire de la
Carélie orientale.

V. Les considérations supplémentaires tendant à motiver le refus
de donner la réponse à la demande d'avis du 22 octobre 1949.

Il a été souligné sous le titre I que la demande d'avis du
22 octobre 1949 a pour but de définir les décisions à prendre par
la Bulgarie, la Hongrie et la Roumanie, non seulement dans la
question de la désignation de leurs représentants aux commissions
arbitrales, mais aussi dans les matières relatives aux droits de
l’homme et aux libertés fondamentales. ;

Les obligations qu’il appartient à ces trois‘ Etats de remplir,
en matière de droits de l’homme et de libertés fondamentales,
découlent des dispositions susmentionnées des traités de paix,
et non de la Charte des Nations Unies. La Bulgarie, la Hongrie
et la Roumanie ne sont ni membres des Nations Unies, ni parties
au Statut de la Cour. Elles ne peuvent donc pas être liées par
les articles de la Charte et du Statut de la Cour.

Le droit d'interprétation des articles respectifs des traités de
paix n'appartient, par conséquent, qu'aux Etats parties à ces
traités. La Cour ne peut avoir le droit d'interpréter ces traités
qu'à la condition que les parties intéressées donnent leur consen-
tement, ce qui n’est pas le cas.

En l'absence de ce consentement, on doit traiter le problème
de la compétence essentiellement nationale de ces États. En
particulier du fait que la question des droits de l’homme et des
libertés fondamentales touche de fort près la souveraineté.

Il ne faut pas oublier que le refus de la Cour permanente de
rendre son avis dans l'affaire de la Carélie orientale s’inspirait
sans doute de la considération que la question posée devant elle
touchait aux affaires intérieures de la Russie soviétique.

La question des droits de l’homme et des libertés fondamentales
dont la prétendue absence est reprochée à la Bulgarie, la Hongrie
et la Roumanie, n’est que celle du fonctionnement des organes
administratifs et judiciaires de ces États. Ainsi formulée, cette
question appartient sans aucun doute à la compétence essen-
tiellement nationale de l’État, et comme telle, sort du domaine
de la compétence de la Cour.

50
112 OPINION DISSIDENTE DE M. KRYLOV

On a souvent émis l’opinion que, si une question est réglée par
un traité international, elle cesse d’être du ressort de la com-
pétence nationale. C’est surtout Tavis de la Cour permanente
dans l’affaire des décrets français sur la nationalité au Maroc et
en Tunisie qui a contribué à enraciner cette opinion et qui a
fait d’elle une sorte de postulat juridique.

N'ayant aucun désir de soulever cette question dans toute son
ampleur, je voudrais seulement souligner que: 4) cette doctrine
s'est formée à partir du texte de l’article 15, paragraphe 8, du
Pacte de la Société des Nations qui traitait des matières relevant
exclusivement de la compétence nationale de l’État ; 5) dans le
cas d'espèce (la nationalité au Maroc et en Tunisie) la Cour a
eu en vue le consentement de deux pays : la France et la Grande-
Bretagne.

De nos jours, la doctrine de la compétence nationale de l’État
a reçu son expression dans une nouvelle formule. C’est la formule
de l’article 2, paragraphe 7, de la Charte des Nations Unies. Cet
article parle, comme on le sait, des affaires qui relèvent essentielle-
ment — et non exclusivement — de la compétence nationale
d'un État. On a eu en vue, en édictant ce texte, la possibilité
pour l'affaire de relever de la compétence nationale de l'État,
nonobstant le fait qu’elle est réglée par un traité. Même en présence
d'un traité, l'affaire peut continuer à être essentiellement de la
compétence nationale.

A titre de confirmation, je peux mentionner l'adhésion de
quelques États à la clause facultative de l’article 36, paragraphe 2,
du Statut de la Cour. Même en souscrivant à cette clause, ces
États ont conservé le droit de définir, en dernier ressort, ce qui
entre dans leur compétence nationale.

Comme l’a judicieusement fait remarquer l’auteur belge,
M. Joseph Nisot, dans son récent article dans l'American Journal of
International Law (Article 2, para. 7, of the U.N.O. Charter as
compared with Article 15, para. 8, of the League of Nations
Covenant), le domaine interne de l’État s’est considérablement
élargi sous le régime de la Charte. Si l'on se souvient des circons-
tances dans lesquelles est née la nouvelle organisation mondiale
et des difficultés qu’on devait surmonter pour la ratification de la
Charte par plusieurs États, on peut expliquer aisément les causes
de cet élargissement du domaine national de l’État.

A la Conférence de San-Francisco, on a souligné en particulier
que la conception élargie du domaine national de l’État était néces-
saire en premier lieu pour défendre les droits des petits Etats et des
États moyens. On a eu aussi à San-Francisco l'impression que
l'élargissement du domaine national de l’État était nécessaire pour
écarter les difficultés qui pourraient surgir du fait de la compétence
du Conseil économique et social. On a eu surtout en vue la clause sur
les droits de l’homme et des libertés fondamentales qui se trouve
énoncée à l’article 55 de la Charte. En rédigeant cet article, qui a
pour but de favoriser le respect de ces droits et libertés, on a eu en

51
T13 GPINION DISSIDENTE DE M. KRYLOV

vue d'éviter la possibilité de l’immixtion de l'Organisation dans le
domaine national de l'État. C’est surtout grace à l'intervention de
la délégation nord-américaine que l’article a reçu cette rédaction. On
peut trouver la note appropriée dans les procès-verbaux d’un
comité spécial — le Comité [1/3 — de la Conférence de San-Fran-
cisco (Documents, t. X, pp. 271-272).

Le caractère susmentionné de la clause de la Charte qui traite
des droits de l’homme et des libertés fondamentales devient encore
plus clair du fait que l’Assemblée générale n’a approuvé jusqu’à
maintenant que la Déclaration sur cette question. Le Pacte garan-
tissant ces droits et libertés n’est pas encore élaboré, et il ne pourra
être élaboré et adopté par l'Assemblée générale qu’à la condition
d'éliminer de son contenu les matières qui relèvent essentiellement
de la compétence nationale de l'État.

Dans ces circonstances, il serait bien plus souhaitable d’avoir le
consentement des Etats intéressés pour que la Cour pût donner
l'avis sur les questions soulevées par la demande du 22 octobre 1949.

VI. Conclusion.

Les raisons exprimées plus haut m’aménent à la conclusion que,
dans les circonstances actuelles, il est inopportun de donner les
réponses demandées par la résolution du 22 octobre 1940.

Ainsi que j'ai eu l’occasion de le souligner, la Cour n’a le consen-
tement d'aucun des trois Etats de la démocratie populaire. Ce
consentement est d'autant plus nécessaire qu'il y a une tension
considérable dans les relations entre les Gouvernements qui se sont
présentés devant la Cour, d’une part, et les Gouvernements
« accusés », d'autre part. Cette tension s’est déjà révélée dans un
cas par la rupture des relations diplomatiques.

Dans ces conditions, la Cour ne peut ne pas voir qu’une réponse
affirmative aux questions posées par l’Assemblée générale entrai-
nerait la Cour dans la lutte politique.

J'ai déjà eu l’occasion d'exprimer l'opinion qu'il convient de
refuser de donner un avis consultatif sur les questions dont le
sens et le but sont en premier lieu politiques, bien que l’Assemblée
générale les soumette à la Cour (Recueil des Arrêts, etc., 1047-1048,
p. 108).

Je ne peux que rester fidèle à cette opinion.

C'est pourquoi je ne suis pas obligé de donner l'analyse ni des
articles pertinents des traités de paix ni des considérations de la
Cour qui s’y réfèrent. J'ai exprimé déjà, dans mes développements
antérieurs, mon dissentiment d’avec les considérations exprimées
par la Cour.

(Signé) S. KRYLOvV.

52
